Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election of Invention
Applicants’ election of the invention of Group I (claims 1-11), in the reply filed on 08/16/2021 (see page 5 of Remarks), is acknowledged and entered.
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election of invention without traverse (MPEP § 818.01(a)).
Applicants’ election of following species in the reply filed on 08/16/2021 (see page 5 of Remarks), is acknowledged and entered:  
A) Veratridine, as the disclosed sabadilla alkaloid; 
B) Pyriproxyfen, as the disclosed insect growth regulator (IGR); and
C) Water, as the disclosed excipient.
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, claims 1-11 are are the subject of the Office action below. 

Priority
This application filed on 10/29/2019, is a DIV of U.S. application No. 15/826,183, filed on 11/29/2017, which claims priority to U.S. provisional application No.  62/428,187, filed on 11/30/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The claimed invention (e.g., claim 1), is directed to a composition comprising sabadilla alkaloids, and at least one insect growth regulator (IGR), wherein the at least one IGR is not azadirachtin.
Sabadilla alkaloids are naturally occurring pesticides isolated from the plants of the genus Schoenocaulon officinale (see instant specification at ¶ 0005).
Azadirachtin is a naturally occurring IGR isolated from the Indian neem tree of the genus Azadirachta indica (see page 382, last ¶ on left column of Tunaz et al (Turkish J. Agriculture and. Forestry, 2004, 28, 377-387). Tunaz et al (see page 378, under the title “Discovery of Insect Growth Regulators (IGRs)”), also teaches juvenile hormone (JH), a naturally occurring IGR isolated from the abdominal crude extract of Hyalophora cecropia.  JH is a naturally occurring IGR that is not azadirachtin.  

Claim Interpretation
Under the broadest reasonable interpretation (BRI), instant claim 1 encompasses compositions comprising naturally occurring substances, i.e., sabadilla alkaloids (naturally occurring substances, see discussions above), and at least one IGR that is not azadirachtin (e.g., JH, a naturally occurring substance, see discussions above).
The claims are held to be directed to a law of nature, a natural phenomenon, or naturally occurring relation or correlation without significantly more, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
1) Is the claimed invention directed to at least one of the four statutory categories (process, machine, manufacture or composition of matter)? 
Claim 1 is directed to a composition of matter, specifically, a pesticidal composition comprising sabadilla alkaloids (naturally occurring substances, see discussions above), and at least one IGR that is not azadirachtin (e.g., JH, a naturally occurring substance, see discussions above).  As such, the condition for the first inquiry is met.  
2A) Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?)      
Both sabadilla alkaloids and at least one naturally occurring IGR that is not azadirachtin (e.g., JH), are naturally occurring substances (see discussions above). Sabadilla alkaloids and the at least one IGR that is not azadirachtin (e.g., JH), contained in the composition thereunto, do not contain characteristics (e.g., biological or pharmacological functions or activities; chemical properties; structure and form), that are markedly different from the characteristics (pesticide) of the individual ingredients as they exist in nature. For example, the structure, physical properties and/or function of sabadilla alkaloids are not changed just because the ingredients exist together within a pesticidal mixture.
 Therefore, since the claimed composition does not have markedly different characteristics than the ingredients as they individually exist in nature, the claimed composition is a “product of nature” exception. Please see Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim 1 recites a judicial exception. 
2B) Does the claim include additional elements/steps or a combination of elements/step that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?) . 
Claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
Dependent claims 7-11 recite additional elements that do not amount to significantly more than the judicial exception. The requirement of: i) the specific amount of: a) sabadilla alkaloids (claims 8-9); or b) at least one naturally occurring IGR that is not azadirachtin (claim 10); and ii) one or more excipients (claim 11), are well-understood, routine, conventional activities employed in the formulation of a pesticidal mixture. For example, Yamashita (U.S. Pub. No. 20140323296, published 10/30/2014), discloses, wherein a pesticidal composition can comprise one or more excipients such as water (see ¶s 0028-0033).
Therefore, the rejection of claims1-4 and 7-11 under 35 U.S.C. 101, is proper.

Claim Rejections - 35 USC § 112-1st paragraph, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-4 and 7-11, depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
Claim 1 claims molecules by their function(s) without any description or reasonable reference and/or guidance to a chemical structure. Claim 1 recites “wherein the at least one IGR is not azadirachtin”. 
MPEP 2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

The specification (see, for example, ¶ 0014), discloses only what the at least one IGR that is not azadirachtin can include, however, the claims are directed to encompass at least one IGR that is not azadirachtin. An IGR that is not azadirachtin requires a definite chemical structure or formula. The recited “at least one IGR is not azadirachtin”, lack chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities. Furthermore, there is no description of structural characteristics that are required for the recited “at least one IGR is not azadirachtin”. The specification provides insufficient written description to support the genus encompassed by the claim. 
Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of the “at least one IGR is not azadirachtin”.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. 
A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In Fiefs v. Ravel, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Cali. v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  
For the reasons provided supra, Applicants have failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that Applicants had possession of the concept of “at least one IGR is not azadirachtin”.
Accordingly, the claim fails to meet the requirements of 35 U.S.C. 112, first paragraph, and is, thus, properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suranyi et al (hereinafter, “Suranyi”, U.S. Pub. No. 20150150246, published 06/04/2015) in view of Bloomquist (Annual Review of Entomology, 1996, 41, 163-190).
Independent claim 1 is directed to a pesticidal mixture comprising an effective amount of sabadilla alkaloids and at least one insect growth regulator (IGR), wherein the at least one IGR is not azadirachtin.
The term “an effective amount” recited in claim 1, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for sabadilla alkaloids and the at least one IGR. Regarding the term “effective amount”, instant specification at ¶ 0017 states: 
“The term “effective amount” means the amount of the formulation that will control the target pest. The “effective amount” will vary depending on the mixture concentration, the type of pest(s) being treated, the severity of the pest infestation, the result desired, and the life stage of the pest during treatment, among other factors. Thus, it is not always possible to specify an exact “effective amount.” However, an appropriate “effective amount” in any individual case may be determined by one of ordinary skill in the art”.

Accordingly, for the purpose of examination, any amount of: i) sabadilla alkaloids; and ii) the at least one IGR of claim 1 that is employed in order to generate the desired therapeutic outcome, is included in the interpretation of “an effective amount”.
Regarding claim 1, Suranyi teaches pesticide composition comprising pyriproxyfen and abamectin (see Example 1, ¶ 0051). Pyriproxyfen is an IGR (see ¶ 0041). Abamectin is a non-IGR (see ¶ 0016). Suranyi relates to pesticide compositions comprising an IGR and a non-IGR (see abstract and ¶ 0015). 
Suranyi differs from claim 1 only insofar as Suranyi is not explicit in teaching sabadilla alkaloids as a non-IGR that can be employed n the composition.
Bloomquist teaches veratridine and cevadine as natural pesticidal compounds derived from sabadilla that primarily target sodium channels. Bloomquist discloses veratridine as the most active sabadilla alkaloids followed by cevadine. Please see pages 164-170 and Figure 2.
Accordingly, at the time of the filing, a person skilled in the art would have found it obvious to modify Suranyi with Bloomquist in order to formulate a pesticidal mixture comprising an IGR (e.g., pyriproxyfen), and a non-IGR (e.g., sabadilla alkaloids), in order to broaden the spectrum of activity.  The person of the ordinary skill in the art would have considered employing a pesticidal mixture comprising  sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen), for the advantage of the additive effects of combination therapy and the beneficial attributes of veratridine discussed above. The skilled artisan would have had a reasonable expectation that the pesticidal mixture comprising sabadilla alkaloids (e.g., veratridine) and at least one IGR (e.g., pyriproxyfen) would exhibit greater therapeutic efficacy, when compared to the therapeutic efficacy of individual components alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2-3, it is noted that Applicants disclosed that at the time of the filing, Schoenocaulon officinale is a well-known source of sabadilla alkaloids such as veratridine and cevadine (see instant specification at ¶ 0005). Applicants’ admissions constitute as a prior art (see MPEP § 2129).
Regarding claims 4-6, Suranyi teaches pyriproxyfen (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 

Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Suranyi (U.S. Pub. No. 20150150246, published 06/04/2015) in view of Bloomquist (Annual Review of Entomology, 1996, 41, 163-190), as applied to claims 1-6 above and further in view of Yamshita (U.S. Pub. No. 20140323296, published 10/30/2014).
The limitations of claims 1-6 as well as the corresponding teachings of Suranyi and Bloomquist are described above, and hereby incorporated into the instant rejections.
The invention of claims 7-10 are similar to claim 1, however, claims 7-10 differ slightly in that the claims require: i) that the ratio of sabadilla alkaloids to at least one IGR is in the range recited in claims 7-8;  ii) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9);  and iii) the at least one IGR at a concentration of from about 0.0008% to about 0.03% w/w (claim 10).
The invention of claim 11 is similar to claim 1, however, claim 11 differs slightly in that the claim requires one or more excipients.
 Suranyi and Bloomquist differ slightly from the invention claims 7-11 only insofar as the cited references do not combine to explicitly disclose the limitations of claims 7-11.
However, the selection of for example: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claim 9); and ii) the at least one IGR at a concentration of from about from about 0.0008% to about 0.03% w/w (claim 10), would have been a matter well within the skill of the artisan at the time of the filing and would not have been outside of the realm of the knowledge generally available to the skilled artisan.
This is because Yamashita discloses, wherein the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w (see ¶ 0023). Yamashita relates to pesticide compositions, wherein the number of different pesticides in the composition may range from about 1 to 10, e.g., from about 1 to about 7, e.g., from about 1 to about 5, e.g., from about 1 to about 4 (see ¶ 0023, title of the invention and abstract). 
Yamashita discloses naturally occurring and synthetic pesticides among the suitable pesticides that can be employed in the inventive composition. Yamashita discloses naturally occurring pesticides such as sabadilla. Yamashita discloses, wherein in  certain embodiments, at least one of the pesticides employed may be a small molecule pesticide, where by small molecule is meant that the molecule has a size that does not exceed about 10 kDa, and in certain embodiments does not exceed about 5 kDa. Please see ¶s 0019-0023. It is noted that pyriproxyfen (MW = 321.38) is a small molecule of size 321Da, i.e., 0.32 kDa, which does not exceed 10 kDa. Since recited dosage range in claims 9-10 are art-recognized variables, the selection specific amount of: i) sabadilla alkaloids; and ii) at least one IGR employed in the pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 7-8, the selection of specific ratio of sabadilla alkaloids to at least one IGR would have been a matter well within the purview of the skilled artisan. Such a selection would have been made in accordance with a variety of factors such as the type and age of pest, type and age of plants or animals to be protected from the pests and dosage required for performing the desired pesticidal task. For example, Yamashita on ¶ 0023 states: “The pesticides are present in the subject composition in an amount sufficient to perform their required pesticide task. The particular amount of a given pesticide in a given composition may vary depending on a variety of factors such as the particular pesticide, the particular target organism, the plant to be treated, etc.”
Thus the ratio of sabadilla alkaloids to at least one IGR that would have been employed based upon the dosage ranges within the disclosure of Yamashita, would have varied widely and, in the absence of evidence to the contrary, the current claimed ratio of sabadilla alkaloids to at least one IGR are not seen to be inconsistent with those that would been determined by the skilled artisan, absent factual evidence to the contrary.
Regarding claim 11, Yamashita discloses, wherein the composition can comprise one or more excipients such as water (see ¶s 0028-0033). Furthermore, the addition of a carrier or solvent to unpatentable compound has been found to be prima facie obvious. The courts have stated that the combination does not become new and patentable because of presence of solvent or carrier. Please see Ex parte Douros & Vanderweff, 163 USPQ 667 (BPAI 1968).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629